SHARPE, J.
That which is incorporated in the transcript as a bill of exceptions purports to have been signed after the adjournment of the term of court at which trial was had, and there is neither order of court nor agreement extending time for signing. In it there is a recital to effect that it was signed within the time allowed by an order of the court; but that recital, being merely a statement of the judge, cannot be looked to as establishing an order of court, the proper evidence of its existence being a transcript of the order. — Dantzler v. Swift Creek Mill Co., 128 Ala. 410.
The assignments of error are each based on matters which could only be shown by a bill of exceptions, and since the supposed bill is not legally authenticated, the assignments are without support.
Judgment affirmed.